DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on November 1, 2022 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Aabye et al (hereinafter “Aabye”) U.S. Patent Application Publication No. 2014/0164243 A1 in view of Babar et al (hereinafter “Babar”) U.S. Patent Application Publication No. 2020/0193429 A1 

As per claims 1, 10 and 17, Aabye discloses a computer-implemented method for identifying an account, via a hash key presented to a third party, in connection with a network interaction involving the third party, the method comprising:
receiving, by a computing device, from a third party, a hash key specific to an account associated with a user in connection with an interaction by the user with the third party, the hash key including alpha-numeric characters and being distinct from a primary account number (PAN) for the account (0009, which discloses that “Another embodiment of the invention is directed to a method comprising receiving, by a merchant computer, an account token from a payment device, the account token being associated with a real account identifier. The merchant computer transmits an authorization request message for a transaction to a server computer, the authorization request message including the account token.”);
determining, by the computing device, the PAN for the account based on the hash key (0009, which discloses that “The server computer determines the real account identifier associated with the account token.”; 0029, which discloses that “The server computer can determine a real account identifier associated with the account token (e.g., via a look-up and/or reverse tokenization process).”; 0076);
identifying, by the computing device, an issuer of the account based at least in part on the determined PAN (0075, which discloses that “The acquirer may analyze the account token to determine the appropriate payment processing network (e.g., based on the first token value "4"), and may then forward the authorization request message to the determined network.”);
transmitting, by the computing device, a verification request including one or more details associated with the account to the issuer of the account, whereby the issuer verifies one or more details associated with the account (see fig. 4, which discloses that “payment processing network forwards authorization request message including account token to issuer computer” step 408);
receiving, by the computing device, a code from the issuer indicative of the verification of the one or more details associated with the account (see fig. 4, which discloses that “Issuer computer transmits authorization response message including real account identifier to payment processing network.” Step 416);
identifying, by the computing device, an authorization request for the interaction between the user and the third party, the authorization request including at least the hash key (see fig. 4, which discloses that “payment processing network forwards authorization response message including real account identifier” step 418);
intercepting the authorization request, based on the authorization request including the hash key (see fig. 4, which discloses “The acquirer may analyze the account token to determine the appropriate payment processing network (e.g., based on the first token value "4"), and may then forward the authorization request message to the determined network.”; 0076); and
in response to the authorization request further including said code, directing the authorization request to the issuer (0092, which discloses that “At step 406, upon receipt of the authorization request message including the account token, the payment processing network may forward the message to the issuer of the account. For instance, payment processing network 112 may receive the authorization request message including the account token (e.g., "412800777") from acquirer computer 110, and may forward the message to issuer computer 114.”).
What Aabye does not explicitly use is the claim phrase or term “hash key” A hasked key is equivalent to a tokenized key
However Babar discloses receiving, by a computing device, from a third party, a hash key specific to an account associated with a user in connection with an interaction by the user with the third party, the hash key including alpha-numeric characters and being distinct from a primary account number (PAN) for the account (0004, which discloses that “The system may transmit the associated primary account hash and the account hash to an issuer system. In response to receiving the associated primary account hash and the account hash the issuer system may be configured to determine an updated transaction account data based on the associated primary account hash.”; 0006);
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Aabye and incorporate a method further comprising receiving, by a computing device, from a third party, a hash key specific to an account associated with a user in connection with an interaction by the user with the third party, the hash key including alpha-numeric characters and being distinct from a primary account number (PAN) for the account as a substitute for Aabye token in order to facilitate and enhance security of the transaction



As per claim 2, both Aabye and Babar further discloses the computer-implemented method, wherein the hash key includes an encrypted version of the PAN (Aabye: 0093; Babar: 0028; 0051; 0055).

As per claim 3 and 18, both Aabye and Babar further discloses the computer-implemented method, further comprising receiving, by the computing device, from the third party, a name of the user as the name appears on a card device specific to the account (Aabye: 0009; Babar: 0004); and
wherein determining the PAN for the account further includes determining, by the computing device, the PAN for the account based on the hash key and the name of the user (Aabye: 0009; Babar: 0004).

As per claims 4 and 14, Aabye and Babar further discloses the computer-implemented method, wherein the hash key includes an encrypted version of the PAN and a salt (Aabye: 0093; Babar: 0028; 0051; 0055).

As per claim 6, Aabye and Babar further discloses the computer-implemented method, wherein the code includes a random code (Aabye: 0093; Babar: 0004).

As per claims 7 and 13, both Aabye and Babar further discloses the computer-implemented method, wherein the random code includes a one-time passcode, randomly generated by the issuer (Aabye: 0095; Babar: 0004).

As per claim 8, Aabye and Babar further discloses the computer-implemented method, further comprising storing, by the computing device, the code received from the issuer in a data structure, in association with the PAN for the account (Aabye: 0095; Babar: 0004).

As per claim 9, Aabye and Babar further discloses the computer-implemented method, wherein determining the PAN for the account based on the hash key includes searching for the PAN in the data structure, based on the hash key (Aabye: 0093; Babar: 0004; 0077).

As per claim 11, both Aabye and Babar further discloses the non-transitory computer-readable storage medium, wherein the computer-executable instructions, when executed by the processor, further cause the processor to store the code received from the issuer in a data structure, in association with the PAN for the account (Aabye: 0095; Babar: 0004).

As per claim 12, Aabye and Babar further discloses the non-transitory computer-readable storage medium, wherein the computer-executable instructions, when executed by the processor to determine the PAN for the account based on the hash key, cause the processor to search for the PAN in the data structure, based on the hash key (Aabye: 0093; Babar: 0004; 0077).
As per claim 19, Aabye and Babar further discloses the system, wherein the payment network computing device is further configured to store the code received from the issuer in a data structure, in association with the PAN for the account (0004); and
wherein the payment network computing device is configured, in order to determine the PAN for the account based on the hash key, to search for the PAN in the data structure, based on the hash key (Aabye: 0093; Babar: 0004; 0077).

As per claim 20, Aabye and Babar further discloses the system, wherein the random code includes a one-time passcode, randomly generated by the issuer (Aabye: 0093; Babar: 0028; 0051; 0055); and
wherein the hash key includes an encrypted version of the PAN and a salt (Aabye: 0093; Babar: 0028; 0051; 0055).

Claim(s) 5 and 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Aabye et al (hereinafter “Aabye”) U.S. Patent Application Publication No. 2014/0164243 A1 in view of Babar et al (hereinafter “Babar”) U.S. Patent Application Publication No. 2020/0193429 A1 as applied to claims 4 and 14 above, and further in view of Kanagaraj U.S. Patent Application Publication No. 2018/0323966 A1.

As per claims 5 and 15, Aabye failed to explicitly disclose the computer-implemented method, wherein the salt includes an image.

As per claim 16, both Aabye and Babar further discloses the system, wherein the payment network computing device is further configured to receive, from the third party, a name of a user associated with the account (Aabye: 0009; Babar: 0004); and
wherein the payment network computing device is configured, in order to determine the PAN for the account, to determine the PAN for the account based on the hash key and the name of the user (Aabye: 0009; Babar: 0004).
Kanagaraj discloses the computer-implemented method, wherein the salt includes an image (0029).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the computer-implemented method of Aabye and incorporate the computer-implemented method wherein the salt includes an image as taught by Kanagaraj in order to facilitate and enhance security of the transaction

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        December 9, 2022